DETAILED ACTION
Status of Claims
This Office Action is in response to the amendment filed on 12/13/2021. Claims 21-26 were previously canceled. Claims 1-20 are presently pending and are presented for examination.
Response to Amendment
The amendment filed 12/13/2021 has been entered. Applicant’s amendments to the drawings and claims have overcome the objection to the drawings and the rejections of the claims under 35 U.S.C. 102 which were set forth in the previous Office action mailed 09/13/2021. Accordingly, this objection and these rejections have been withdrawn.
Response to Arguments
Applicant’s arguments have been fully considered. The arguments regarding the rejections under 35 U.S.C. 102 are moot in view of the new grounds of rejection under 35 U.S.C. 103 using the combination of Ouellette and Noice (US 2018/0022469 A1), which are necessitated by applicant’s amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ouellette (WO 2017/191543 A1) in view of Noice (US 2018/0022469 A1).
Regarding claim 1:
		Ouellette discloses the following limitations:
“A crew alerting system for a mobile platform, the system comprising: a display device defining a display area.” (See at least Ouellette ¶ 4, which discloses “a crew alerting system for a mobile platform” that comprises “a display device defining a display area.”)
“one or more data processors operatively coupled to the display device.” (See at least Ouellette ¶ 4, which discloses “a crew alerting system for a mobile platform” that comprises “a data processor operatively coupled to the display device.”)
“and non-transitory machine-readable memory operatively coupled to the one or more data processors and storing instructions executable by the one or more processors.” (See at least Ouellette ¶ 4, which discloses “a crew alerting system for a mobile platform” that comprises “machine-readable memory operatively coupled to the data processor and storing instructions executable by the processor.”)
“and configured to cause the one or more processors to: upon receiving notification of an occurrence of a manual system configuration associated with the mobile platform, generate a first output for causing the display device to display a first indication in the display area.” (See at least Ouellette ¶¶ 4 and 65, which disclose “a crew alerting system for a mobile platform” that comprises instructions “configured to cause the processor to: using data indicative of an existence of a relevant condition associated with the mobile platform and data indicative of a substantially real-time value of a dynamic parameter associated with the relevant condition where the dynamic parameter is indicative of an evolution of the relevant condition, generate an output for causing the display device to display an awareness-enhancing indication associated with the relevant condition in the display area.” These sections also disclose that the flight crew can be responsible for the operation of the mobile 
“the first indication comprising a first textual message.” (See at least Ouellette ¶ 4, which discloses that “the awareness-enhancing indication [comprises] a textual message.”)
“and upon receiving notification of an occurrence of an automated system configuration associated with the mobile platform, generate a second output for causing the display device to display a second indication in the display area.” (See at least Ouellette ¶¶ 4, 65, 87-94, and FIGS. 3-4 shown below, which disclose that the display can output a second indication in the display area along with the first indication. These sections also disclose several example system configurations associated with the mobile platform that could conceivably be automated.)

    PNG
    media_image1.png
    684
    491
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    268
    366
    media_image2.png
    Greyscale

“the second indication comprising a second textual message accompanied by a supplemental indication.” (See at least Ouellette ¶ 94 and FIGS. 3-4 shown above, which disclose that the second indication includes a second textual message next to a graphical supplemental indication.)
“the system 100a may determine if the autopilot or autothrottle system of the aircraft is activated and display an autopilot annunciator 126 to provide the pilot with immediate recognition of the autopilot active status so that the autopilot system can be disabled. The autopilot annunciator 126 may include an autothrottle annunciator 126a indicating an active autothrottle status. The system 100a may terminate the autopilot annunciator 126 or autothrottle annunciator 126a upon determination that the autopilot or autothrottle system has been disengaged.”)

    PNG
    media_image3.png
    637
    516
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft display system disclosed by Ouellette by provide the pilot with immediate recognition of the autopilot active status so that the autopilot system can be disabled.” (See at least Noice ¶ 20.)
Regarding claim 2:
Ouellette in combination with Noice discloses the “crew alerting system of claim 1,” and Ouellette further discloses “wherein the first and second textual messages are of a same color.” (See at least Ouellette ¶ 81 and FIGS. 3-4, which disclose that “all or part of awareness-enhancing indication 42 may be displayed in CAS display area 16A in a color that is indicative of the criticality or level of alert of the associated relevant condition.”)
Regarding claim 3:
Ouellette in combination with Noice discloses the “crew alerting system of claim 1,” and Ouellette further discloses “wherein the first and second textual messages are white.” (See at least Ouellette ¶ 81, which disclose that “all or part of awareness-enhancing indication 42 may be displayed in CAS display area 16A in a color that is indicative of the criticality or level of alert of the associated relevant condition,” and that the color “white may be used for an awareness-enhancing indication 42 associated with a system state.”)
	Regarding claim 4:
Ouellette in combination with Noice discloses the “crew alerting system of claim 1,” and Ouellette further discloses “wherein the first and second textual messages comprise a same content.” (See at least Ouellette ¶ 94 and FIG. 4, which disclose that the “awareness-enhancing indications 42 of FIG. 4 may generally comprise similar textual messages 42A.” The first two of these “awareness-enhancing indications” read on the “first and second textual messages” recited in the claim limitation.)
Regarding claim 5:
Ouellette in combination with Noice discloses the “crew alerting system of claim 1,” and Ouellette further discloses “wherein the supplemental indication is disposed on a same line as the second textual message.” (See at least Ouellette ¶ 33 and FIG. 4, which disclose that the system can “cause the textual message and the supplemental indication to be displayed together as a single line item in the display area.”)
	Regarding claim 6:
Ouellette in combination with Noice discloses the “crew alerting system of claim 1,” and Ouellette further discloses “wherein the supplemental indication is disposed in front of the second textual message.” (See at least Ouellette ¶ 94 and FIG. 4, which disclose that the supplemental indication 42B can be included in front of the textual messages 42A.)
Regarding claim 7:
Ouellette in combination with Noice discloses the “crew alerting system of claim 1,” and Ouellette further discloses “wherein the supplemental indication has a different color than the second textual message.” (See at least Ouellette ¶¶ 81, 93, and FIGS. 3-4, which disclose that “the dynamic icon of supplemental indication 42-7B may be a colored indicator where a transition in the displayed color(s) may provide a graphical and substantially realtime indication of the associated dynamic parameter. For example, the dynamic icon may transition from red to green to provide a substantially real-time indication of the progress of the relevant condition towards a target state of the dynamic parameter.”)
Regarding claim 8:
Ouellette in combination with Noice discloses the “crew alerting system of claim 1,” and Ouellette further discloses “wherein the supplemental indication is adjacent to the second textual message.” (See at least Ouellette ¶ 33 and FIG. 4, which disclose that the system can “cause the textual message and the supplemental indication to be displayed together as a single line item in the display area.”)
	Regarding claim 9:
Ouellette in combination with Noice discloses the “crew alerting system of claim 1,” and Ouellette further discloses “wherein the supplemental indication is a graphical indication.” (See at least Ouellette ¶ 36 and FIGS. 3-5, which disclose that the “supplemental indication may comprise a graphical indication.”)
	Regarding claim 10:
Ouellette in combination with Noice discloses the “crew alerting system of claim 9,” and Ouellette further discloses “wherein the graphical indication comprises a circle.” (See at least Ouellette ¶¶ 36, 84, and FIGS. 3-5, which disclose that the “supplemental indication may comprise a graphical indication,” and that the graphical indication could be a circle.)
Regarding claim 11:
Ouellette in combination with Noice discloses the “crew alerting system of claim 1,” and Ouellette further discloses “wherein the manual system configuration and the automated system configuration are associated with a same system of the aircraft.” (See at least Ouellette ¶¶ 65 and 87-94, which disclose that the flight crew can be responsible for the operation of the mobile platform or can merely be associated with the operation of the mobile platform, which reads on the invention using a “manual system configuration” and an “automated system configuration,” respectively. These sections disclose examples of system configurations that could conceivably be controlled manually or automatically.)
	Regarding claim 12:
Ouellette in combination with Noice discloses the “crew alerting system of claim 11,” and Ouellette further discloses “wherein the manual system configuration and the automated system 
Regarding claim 13:
Ouellette in combination with Noice discloses “the crew alerting system of claim 1,” and Ouellette further discloses an “aircraft.” (See at least Ouellette ¶ 52 and FIG. 1, which disclose that “the disclosure describes an aircraft comprising a system as disclosed herein.”)
Regarding claim 14:
		Ouellette discloses the following limitations:
“A crew alerting system for a mobile platform, the system comprising: a display device defining a display area.” (See at least Ouellette ¶ 4, which discloses “a crew alerting system for a mobile platform” that comprises “a display device defining a display area.”)
“one or more data processors operatively coupled to the display device.” (See at least Ouellette ¶ 4, which discloses “a crew alerting system for a mobile platform” that comprises “a data processor operatively coupled to the display device.”)
“and non-transitory machine-readable memory operatively coupled to the one or more data processors and storing instructions executable by the one or more processors.” (See at least Ouellette ¶ 4, which discloses “a crew alerting system for a mobile platform” that comprises “machine-readable memory operatively coupled to the data processor and storing instructions executable by the processor.”
“and configured to cause the one or more processors to: upon receiving notification of an occurrence of an automated system configuration associated with the mobile platform, generate an output for causing the display device to display an indication in the display area.” (See at least Ouellette ¶¶ 4, 65, 87-94, and FIGS. 3-4 shown below, which disclose that the display can output an indication in the display area “using data indicative of an existence of a relevant condition associated with the mobile platform.” These sections also disclose several example system configurations associated with the mobile platform that could conceivably be automated.)

    PNG
    media_image1.png
    684
    491
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    268
    366
    media_image2.png
    Greyscale

“the indication comprising a textual message in a color associated with a status message accompanied by a graphical indication in a color associated with an advisory alert.” (See at least Ouellette ¶¶ 81, 93, and FIGS. 3-5, which disclose that the indication can be displayed “in a color that is indicative of the criticality or level of alert of the associated relevant condition” and that the graphical supplemental indication can be a “colored indicator where a transition in the displayed color(s) may provide a graphical and substantially realtime indication of the associated dynamic parameter.”)
“the system 100a may determine if the autopilot or autothrottle system of the aircraft is activated and display an autopilot annunciator 126 to provide the pilot with immediate recognition of the autopilot active status so that the autopilot system can be disabled. The autopilot annunciator 126 may include an autothrottle annunciator 126a indicating an active autothrottle status. The system 100a may terminate the autopilot annunciator 126 or autothrottle annunciator 126a upon determination that the autopilot or autothrottle system has been disengaged.”)

    PNG
    media_image3.png
    637
    516
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft display system disclosed by Ouellette by provide the pilot with immediate recognition of the autopilot active status so that the autopilot system can be disabled.” (See at least Noice ¶ 20.)
Regarding claim 15:
		Ouellette discloses the following limitations:
“A method for alerting a crew of a mobile platform of a system configuration associated with the mobile platform using a display area of a crew alerting system of the mobile platform.” (See at least Ouellette ¶ 22, which discloses “a method for alerting a crew of a mobile platform of a relevant condition associated with the mobile platform using a display area of a crew alerting system of the mobile platform.”)
“the method comprising: upon receiving notification of an occurrence of a manual system configuration associated with the mobile platform, displaying a first indication in the display area of the crew alerting system of the mobile platform.” (See at least Ouellette ¶¶ 22 and 65, which disclose that the “method comprises: receiving data indicative of an existence of the relevant condition associated with the mobile platform… and displaying an awareness-enhancing indication associated with the relevant condition in the display area of the crew alerting system of the mobile platform.” These sections also disclose that the flight crew can be responsible for the operation of the mobile platform, which reads on the occurrence being for “a manual system configuration” as recited in the claim limitation.)
“the first indication comprising a first textual message.” (See at least Ouellette ¶ 22, which discloses that “the awareness-enhancing indication [comprises] a textual message.”
“and upon receiving notification of an occurrence of an automated system configuration associated with the mobile platform, displaying a second indication in the display area of the crew alerting system of the mobile platform.” (See at least Ouellette ¶¶ 22, 65, 87-94, and FIGS. 3-4 shown below, which disclose that the display can output a second indication in the display area along with the first indication. These sections also disclose several example system configurations associated with the mobile platform that could conceivably be automated.)

    PNG
    media_image1.png
    684
    491
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    268
    366
    media_image2.png
    Greyscale

“the second indication comprising a second textual message accompanied by a supplemental indication.” (See at least Ouellette ¶ 94 and FIGS. 3-4 shown above, which disclose that the second indication includes a second textual message next to a graphical supplemental indication.)
Ouellette does not specifically disclose “wherein a presence of the supplemental indication in the second indication is associated with the automated system configuration of the mobile platform, and an absence of the supplemental indication in the first or second indication is associated with the manual system configuration of the mobile platform.” However, Noice does teach this limitation. (See at least Noice ¶ 20 and FIG. 2A reproduced below, which disclose that “the system 100a may determine if the autopilot or autothrottle system of the aircraft is activated and display an autopilot annunciator 126 to provide the pilot with immediate recognition of the autopilot active status so that the autopilot system can be disabled. The autopilot annunciator 126 may include an autothrottle annunciator 126a indicating an active autothrottle status. The system 100a may terminate the autopilot annunciator 126 or autothrottle annunciator 126a upon determination that the autopilot or autothrottle system has been disengaged.”)

    PNG
    media_image3.png
    637
    516
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft display system disclosed by Ouellette by displaying autopilot and autothrottle indicators when the autopilot and autothrottle systems are activated as taught by Noice, because these indicators can serve to “provide the pilot with immediate recognition of the autopilot active status so that the autopilot system can be disabled.” (See at least Noice ¶ 20.)
Regarding claim 16:
“all or part of awareness-enhancing indication 42 may be displayed in CAS display area 16A in a color that is indicative of the criticality or level of alert of the associated relevant condition.”)
Regarding claim 17:
Ouellette in combination with Noice discloses the “method of claim 15,” and Ouellette further discloses “wherein the first and second textual messages are white.” (See at least Ouellette ¶ 81, which disclose that “all or part of awareness-enhancing indication 42 may be displayed in CAS display area 16A in a color that is indicative of the criticality or level of alert of the associated relevant condition,” and that the color “white may be used for an awareness-enhancing indication 42 associated with a system state.”)
	Regarding claim 18:
Ouellette in combination with Noice discloses the “method of claim 15,” and Ouellette further discloses “wherein the first and second textual messages comprise a same content.” (See at least Ouellette ¶ 94 and FIG. 4, which disclose that the “awareness-enhancing indications 42 of FIG. 4 may generally comprise similar textual messages 42A.” The first two of these “awareness-enhancing indications” read on the “first and second textual messages” recited in the claim limitation.)
	Regarding claim 19:
Ouellette in combination with Noice discloses the “method of claim 15,” and Ouellette further discloses “wherein the supplemental indication is disposed on the same line as the second textual message.” (See at least Ouellette ¶ 33 and FIG. 4, which disclose that the system can “cause the textual message and the supplemental indication to be displayed together as a single line item in the display area.”)
	Regarding claim 20:
Ouellette in combination with Noice discloses the “method of claim 15,” and Ouellette further discloses “wherein the supplemental indication is disposed in front of the second textual message.” (See at least Ouellette ¶ 94 and FIG. 4, which disclose that the supplemental indication 42B can be included in front of the textual messages 42A.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662                      

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662